O’Brien, P. J.:
The action is brought by an. attorney against his client to recover $10,736.68, the alleged.value of his services in conducting various litigations and in attending to other legal -matters. Attached to the complaint is a schedule setting forth .fifty-six different actions, proceedings 'and matters in-which the services were rendered, including the incorporation of a company, the acquisition of a site for the erection of its plant, the preparation of contracts, the conduct of over thirty actions, and of other transactions arising in-the course of defendant’s business. . . '
The answer is'a general'denial and .an affirmative defense óf payment. , -
Upon the pleadings, therefore, it appears that the action is one which will involve the examination of a long account, and where a compulsory reference might properly ha’ve been granted under section 1013 of the Code of Civil Procedure, bút the defendant, upon the motion for a reference, entered into a stipulation whereby it -was admitted, “ for all the purposes of this action,-that the plaintiff ren. dered-the services specified in the items of the complaint, herein' excepting numbers fifty-four and fifty-five, .but * * * the 'alleged value of the said .services” was denied. -
This stipulation, in our opinion, obviates the necessity for a reference. The services being all admitted with the exception of two items, the only issues to be determined at the trial are those relating to the rendition of the services mentioned in these two items and to the value of all the services set forth in the complaint, and' these issues can be properly determined by a jury.
In this respect the case is distinguished from Lewis v. Snook (88 App. Div. 343; affd., 179 N. Y. 519) and Richards v. Stokes (1 *97App. Div. 305), relied upon by the court at Special Term in granting the plaintiff’s motion for a reference. In the Lewis Case (supra), as appears from the opinion; the court-based its decision in affirming the order of reference upon the fact that the “ trial of the issues would not only involve an examination of a long account, but also that they are of such a complicated nature as to render a proper determination by a jury practically impossible. A jury would be called upon not only tp keep in mind the amount of each of nearly one hundred items and to pass upon the value of each item of service, but in addition must determine which items proven to be correct were chargeable to the defendant individually, to her as administratrix, or referable to ” the agreement there involved. Although an affidavit was presented.in that case to the effect that the defendant would admit upon the trial that the plaintiffs had rendered the services and made the disbursements set out'in the complaint, nevertheless this did not ’ materially simplify the issues, for there still remained, as pointed out by the court, not only the issue as to the valfie of these services, but- also the question of whether or not they had been rendered for the defendant individually, and whether the disbursements were properly chargeable against her individually. It is apparent, therefore, that, even under the admissions made in the affidavit, án examination of a long account was still necessary and a complicated state of facts was presented for determination.
In the Richards Case (supra) the rendition of some of the services claimed by the plaintiffs was admitted in the answer, but their value was denied; payment was alleged as to most of them, and in ■respect to certain of the services specified the answer alleged that they were .not rendered for the defendant individually or otherwise than as executor, and that they had been fully paid. Under these circumstances it was held (head note) “ that it would be practically impossible for a jury to separate the evidence which was applicable to the services rendered to the defendant as an individual from that applicable to the services rendered to him as executor, and that for this reason, as well as because of the complexity of the matter, a reference was proper, upon the ground that the case involved the examination of a long account.” . In actions by attorneys against *98clients the trend of the decisions is- against ordering a reference and one should only be ordered in casés where it is apparent that from the complicated nature .of the issues it is, in the language ■ of the -authorities, “ practically impossible ” for á jury to determine them.
In the present case, as already , indicated,, there is no dispute except as to the value of the services and the rendition of such as are enumerated in the two items of the schedule which were not admitted. These issues can readily be determined by a jury, and, ' ■ therefore^ a compulsory reference was in our opinion unnecessary. (Randall v. Sherman, 131 N. Y. 669; Spence v. Simis, 137 id. 616; Feeter v. Arkenburgh, 147 id. 237; Cantine v. Russell, 168 id. 484.)
As said in Spence v. Simis (supra), in order to Uphold a compulsory reference on the ground that the trial will require the examination-of a long account tinder section 1013 of the Code, of Civil Procedure, “ facts must be disclosed either by affidavit or upon the face of the pleadings, from which the conclusion can be fairly ..drawn that so many separate and distinct items of account will be litigated on the trial that a jury cannot keep the evidence in mind in regard to each of the items, and give it the proper weight and ' application when they retire to deliberate upon their verdict.”
It' is apparent in the present case that the- jury can keep in mind the evidence in relation to the two items of service not admitted, and they are competent to determine the value of all the services which were.rendered., ’ . . - ;
For these reasons we are.of the opinion that the order of reference was improperly granted and must be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Ingraham, Clarke and Houghton, JJ.,. concurred ; - Patterson, - J,, dissented. ■ .
Order reversed, with ten dollars costs and disbursements, and __ -motion denied,, with ten-dollars costs..